Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:
Claims 1, 14 and 25:
…writing the first number of unsequenced messages to the event stream without globally unique sequence numbers using a first data structure specified by the first schema; 
revising the first data structure to provide a second data structure specified by a second schema; 
writing a schema change message to the event stream with a second schema identifier that identifies the second schema; and 
after writing the schema change message to the event stream and receiving a sequenced version of the schema change message on the event stream, writing a second number of unsequenced messages to the event stream using the second data structure specified by the second schema.
Claim 23:
…an application coupled in a communicating relationship with the event stream and the sequencer, the application including a writer configured to publish one or more of the unsequenced messages, a reader to read the sequenced messages from the event stream, and a processing engine that sends a first message to the event stream containing a description of a schema that specifies a structure for data in one or more other messages published by the writer of the application, 
wherein the application receives one or more of the sequenced messages from a second application coupled to the event stream, determines a second schema used by the second application based on schema information for the second application in the event stream, and processes the sequenced messages from the second application according to the second schema.
Claim 24:
…an application coupled in a communicating relationship with the event stream and the sequencer, the application including a writer configured to publish one or more of the unsequenced messages, a reader to read the sequenced messages from the event stream, and a processing engine that sends a first message to the event stream containing a description of a schema that specifies a structure for data in one or more other messages published by the writer of the application, 
wherein the application is configured to change the schema to a second schema and to publish a schema update message to the event stream notifying other users of the event stream of the second schema.
…, when taken in the context of the claim as a whole.
2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194